Citation Nr: 0031002	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 26, 
1992 for the grant of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques E. DePlois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to service connection for PTSD.  A 100 
percent disability evaluation was assigned, effective from 
October 26, 1992.  The veteran appealed the effective date 
which was assigned.

By rating decision of June 1999, the RO determined that an 
effective date prior to October 26, 1992 was not warranted 
for the grant of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In January 1984, the veteran filed an original claim of 
entitlement to service connection for PTSD.  That claim was 
denied in an October 1984 rating action which was not 
appealed. 

2.  Following the October 1984 rating action, neither a 
formal or informal claim to reopen the issue of entitlement 
to service connection for PTSD was filed prior to October 26, 
1992.

3.  The veteran filed to reopen his claim on October 26, 
1992.  Ultimately service connection was granted for PTSD and 
a 100 percent disability evaluation was assigned, effective 
from October 26, 1992.



CONCLUSION OF LAW

1.  The October 1984 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 
(2000).

2.  The criteria for the assignment of an effective date 
prior to October 26, 1992 for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than October 
26, 1992 for the grant of service connection for PTSD.  In 
particular, the veteran has contended that an intake form 
dated in December 1991 represents an informal claim of 
entitlement to service connection for PTSD and that service 
connection for PTSD should therefore be effective from 
December 1, 1991.

Factual Background

As noted above, the veteran served in Vietnam.  His military 
occupational specialty was aircraft turbine engine repairman.  
The veteran's service medical records were negative for 
complaints, findings, treatment or diagnosis of any 
psychiatric condition.  Upon separation examination conducted 
in December 1971 a psychiatric evaluation was normal.

The veteran filed a claim of entitlement to service 
connection for "delayed stress" in January 1984.   He was 
evaluated by VA social services in March 1984.  The 
evaluation indicated that the veteran had a hard time 
adjusting after service, had severe nightmares about Vietnam, 
and received treatment at a veterans outreach center.  The 
social worker saw some of the veteran's problems as 
attributable to delayed stress syndrome, but indicated that 
to a much greater extent, they were due to an inadequate 
personality.

A PTSD evaluation was conducted in July 1984, at which time a 
diagnosis of delayed, severe PTSD was made.  By rating action 
of October 1984, the RO denied the claim of entitlement to 
service connection for PTSD, reasoning that the evidence of 
record was negative for an objective stressor.  That 
determination was not appealed.

On October 26, 1992, the veteran filed to reopen the claim of 
entitlement to service connection for PTSD.  In conjunction 
with that claim a PTSD questionnaire and two lay statements 
were also received on October 26, 1992.  

In November 1992, private medical records dated from 1987 to 
1992 were received.  A December 1987 record shows that 
diagnoses which included major impression slightly improved 
and mixed personality disorder with anti-social, dependent 
and hysterical features, were made.  A record dated later in 
December 1987 shows that a diagnosis of bipolar disorder was 
made.  A January 1992 record reflects that diagnoses of major 
depression, improving, and mixed personality disorder with 
anti-social, dependent and hysterical features, were made.

A VA PTSD examination was conducted in February 1993, at 
which time a diagnosis of chronic PTSD was made.  The 
examiner opined that the veteran did have stressors which 
were beyond the range of normal human experience.  It was 
noted that he was in a very difficult situation, exposed to 
extreme discipline under harsh conditions where there was 
incoming fire, and it was mentioned that he was wounded and 
three others were killed.  A social and industrial survey was 
also completed in February 1993.  A statement from a military 
comrade was received in March 1993.

By rating decision of January 1994, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the claim of entitlement to service connection for 
PTSD.

In October 1994, correspondence was received from the U.S. 
Army & Joint Services Environmental Support Group (ESG) in 
which it was explained that ESG was unable to verify that the 
veteran's base camp was attacked during his tour of duty in 
Vietnam.  Extracts from operational reports of the 520th 
Transportation Battalion, the higher headquarters of the 
veteran's assigned unit were also submitted which showed that 
one soldier was killed in a sniper incident, although that 
soldier was not from the veteran's battalion.  

The veteran presented testimony at a hearing held at the RO 
in June 1995.  He testified that during service, he was hit 
by shrapnel between the eyes.  He indicated that during 
service he was assigned to a transportation company general 
support unit and a security platoon, and indicated that he 
was trained as an aircraft mechanic.  He also provided 
information regarding several stressors which occurred during 
service.

Pursuant to a September 1996 Board remand, several lay 
statements as well as letters written by the veteran during 
service in which the he gave accounts of combat action and 
attacks were submitted for the record.   

A VA examination was conducted in September 1997.  The 
veteran identified stressors including: witnessing an 
individual being shot from a parameter guard tower, frequent 
small arms fire from a brick factory across the road and 
occasional rocket attacks damaging units in the immediate 
vicinities.  A diagnosis of chronic, severe PTSD was made.  
The examiner opined that the veteran had endured enough 
stressful incidents to cause PTSD.  

By rating action of October 1997, the RO granted entitlement 
to service connection for PTSD.  A 100 percent evaluation was 
assigned effective from October 26, 1992.  

In October 1998, a Notice of Disagreement with the assigned 
effective date was filed.  Also received in October 1998 was 
copy of a document titled, "Contractor's Intake Sheet," 
dated on December 2, 1991.  The form shows that the veteran 
provided general information about himself, military history 
and treatment history and that he described symptoms 
including marital discord, depression, sleep problems and 
social isolation.  Threat of attack was listed as a Vietnam 
experience which related to readjustment problems.  
Authorization for three individual counseling sessions to 
assess readjustment counseling needs was requested.  The 
veteran also certified that he was a Vietnam era veteran.  A 
staff member at the VA Medical Center (VAMC) checked the 
veteran's eligibility for such services.

By rating action of June 1999, the RO determined that an 
effective date prior to October 26, 1992 was not warranted 
for the grant of entitlement to service connection for PTSD.  
This appeal followed.

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).

Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2000).

A report of medical examination or hospitalization which 
meets the requirements of applicable regulations, will be 
accepted as an informal claim for benefits. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2000).

Analysis

The veteran and his attorney maintain that an effective date 
prior to the currently-assigned October 26, 1992 should be 
assigned for the grant of service connection for PTSD.  In 
this regard, it is specifically contended that a 
"Contractor's Intake Sheet" dated on December 2, 1991 
represents an informal claim under 38 C.F.R. § 3.155 or 
38 C.F.R. § 3.157.  

The veteran and his attorney do not appear to contend that 
any document or  communication earlier than the December 1991 
Contractor's Intake Sheet would serve as a basis for the 
grant of an earlier effective date for service connection for 
PTSD.  However, for the sake of completeness and as required 
by law the Board will review the entire record in order to 
determine whether there is an earlier claim.  See 38 U.S.C.A. 
§ 7104(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [VA is required to identify and act on 
informal claims for benefits].  

The record shows that the veteran filed his original claim of 
entitlement to service connection for PTSD on January 19, 
1984.  The Board can identify no earlier claim for such 
benefits.  The veteran's claim was denied in an October 1984 
rating action.  The veteran was advised of the denial of the 
claim in October 1984, but he did not appeal the decision.  
Accordingly, the unappealed VA Regional Office decision 
became final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  

On October 26, 1992, the veteran filed to reopen the claim 
based upon the submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  
Eventually, by rating action of October 1997 entitlement to 
service connection for PTSD was granted and a 100 percent 
evaluation was assigned, effective from October 26, 1992, the 
date of the successfully reopened claim.  See 38 C.F.R. 
§ 3.400(r) and (q) (2000).

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993).  The provisions of 38 C.F.R. § 
3.400(r) provide that the effective date for an award of 
service connection may be granted only from the date of a 
successful application to reopen the claim supported by new 
and material evidence, or the date entitlement arose, 
whichever is later.  In this case, the date of the veteran's 
successful application to reopen his claim of entitlement to 
service connection for PTSD was October 26, 1992.  As will be 
discussed in greater detail below, the Board has identified 
no earlier claim for such benefits, formal or informal. 

38 C.F.R. § 3.155

With respect to the specific contentions of the veteran and 
his attorney, the Board has considered whether the 
"Contractor Intake Sheet" dated on December 2, 1991 
represents an informal claim under 38 C.F.R. § 3.155.  The 
provisions of 38 C.F.R. § 3.155(a) provide that any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  

The December 1991 intake sheet does not indicate any intent 
on the part of the veteran to apply for benefits nor does it 
in any way specifically identify "the benefit sought," (i.e., 
entitlement to service connection for PTSD), as required by 
§ 3.155(a).  See Dunson v. Brown, 4 Vet. App. 327, 329-330 
(1993).  In fact, PTSD is not even mentioned in that 
document.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.  

The veteran's attorney further argues that the provisions of 
3.155(c) provide a basis for finding that the "Contractor 
Intake Sheet" dated in December 1991 represents an informal 
claim, inasmuch as formal claim was filed within a year 
thereafter.  Under the provisions of 38 C.F.R. § 3.155(c), 
when a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  In this case, 
however, for the reasons discussed above the "Contractor 
Intake Sheet" cannot be considered an informal request for 
reopening.  PTSD was not even referred to in that document, 
no request to reopen the claim was made therein, and nothing 
contained therein may be interpreted as an informal claim for 
benefits.

Accordingly, the "Contractor Intake Sheet" dated in 
December 1991 cannot be interpreted as an informal claim for 
service connection for post traumatic stress disorder 
pursuant to 38 C.F.R. § 3.155(a) or (c).  Following the 
October 1984 rating action and prior to the October 26, 1992 
request to reopen the claim, the Board cannot identify any 
statement, document, or evidence of record which meets the 
requirements of 38 C.F.R. § 3.155(a) or (c).

38 C.F.R. § 3.157

The Board has also considered whether the December 1991 
"Contractor's Intake Sheet" represents an informal claim 
under 38 C.F.R. § 3.157.  The provisions of 38 C.F.R. § 
3.157(b) (2000) state that once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen: (1) 
report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient treatment or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. . . the 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The Court has held that pursuant to 38 C.F.R. § 3.157, a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation as delineated in the regulation.  See Crawford 
v. Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157 
(1993).  In this case, there was a prior disallowance of the 
claim in 1984.  However, the disallowance was not "for the 
reason that the service-connected disability is not 
compensable in degree".   
Moreover, 38 C.F.R. § 3.157(b) lists, with precision, the 
evidence which may be accepted as an informal claim.  Under 
38 C.F.R. § 3.157(b)(1) a report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services may be considered an informal claim: the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received notice of admission will be accepted.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

In this case, the December 1991 "Contractor Intake Sheet" 
is not a report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  As the 
title suggests, this evidence represents an intake evaluation 
conducted not by the VA, but by a contractor.  There was no 
examination conducted by a VA doctor, and this evidence 
clearly does not represent a report of VA examination or 
hospitalization.  The only involvement by VA was shown by the 
certification of a VAMC employee of the veteran's eligibility 
to receive readjustment counseling by virtue of being a 
Vietnam era veteran.

Under 38 C.F.R. § 3.157(b)(2), evidence from a private 
physician or layman may also constitute an informal claim.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
The evidence does not reflect that an evaluation was 
conducted by a private physician and therefore the December 
1991 "Contractor Intake Sheet" does not constitute evidence 
from a private physician.  Even if it may be argued that this 
evidence is from a layman and that it shows the reasonable 
probability of entitlement to benefits, the date of receipt 
of such evidence would constitute the date of the informal 
claim.  In this case, this evidence was not received until 
October 1998, and it would therefore not compel the 
assignment of an effective date prior to October 26, 1992.  

With respect to the provisions of 38 C.F.R. § 3.157(b)(2), 
the Board notes private medical evidence dated from 1987 to 
1992, received in November 1992.  This evidence would also 
fail to warrant the assignment of an effective date prior to 
October 26, 1992.  As mentioned, pursuant to 38 C.F.R. 
§ 3.157(b)(2), even if the evidence furnished by or in behalf 
of the claimant was from a private physician, within the 
competence of the physician or lay person, and showed a 
reasonable probability of entitlement to benefits, the date 
of receipt of evidence from a private physician or layman 
would constitute the date of an informal claim.  In this 
case, the date of receipt of this evidence, November 1992, is 
later than the currently assigned effective date.  

Similarly, under 38 C.F.R. § 3.157(b)(3) evidence from state 
and other institutions may be accepted as informal claim.  
When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the Department of Veterans 
Affairs of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in paragraph (b)(1) of this 
section).  There is no indication that the December 1991 
"Contractor Intake Sheet" was generated by a governmental 
entity or institution.  In addition, the effective date of an 
informal claim based on such evidence would be the date of 
receipt of that evidence, October 23, 1998, which is of 
course much later than the currently assigned effective date, 
October 26, 1992. 

The veteran's attorney also argues that the provisions of 
38 C.F.R. § 3.157(a) provide a basis for a finding that the 
December 1991 "Contractor Intake Sheet" represents an 
informal claim for which an earlier effective date may be 
assigned.  Under those provisions, the effective date of 
pension or compensation benefits, if otherwise in order, will 
be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or Department of Veterans Affairs issue, if 
the report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a) (2000). 

Even if the Board were to assume that the intake sheet 
relates to a disability which may establish entitlement, and 
as discussed above there is no basis on which to make such an 
assumption, the report would also have to "meet the 
requirements of this section," that is, 38 C.F.R. 
§ 3.157(b), in order to constitute an informal claim.  As 
discussed previously, neither the December 1991 "Contractor 
Intake Sheet" or any other evidence of record constitutes an 
informal claim meeting the requirements of 38 C.F.R. 
§ 3.157(b).  

The remainder of 38 C.F.R. § 3.157, pertaining to 38 C.F.R. 
§ 3.114 and effective dates is inapplicable here.  In this 
case, compensation was not granted based upon a liberalizing 
law and the provisions of 38 C.F.R. § 3.114 pertaining to the 
payment of retroactive benefits for a period of one year 
prior to the receipt of a report which meets the requirements 
of 38 C.F.R. § 3.157 (which was not the case here) are not 
applicable.

Conclusion

Having reviewed the record in its entirety, the Board is 
unable to identify any formal claim, or any informal claim 
meeting the requirements of 38 C.F.R. § 3.155 or 3.157, filed 
since the 1984 decision and prior to the currently assigned 
effective date of October 26, 1992.  Accordingly, under the 
applicable regulations, October 26, 1992, the date of receipt 
of the veteran's successful application to reopen the claim 
to reopen, is the properly assigned effective date and an 
effective date prior to that date is denied.


Additional Matter - VA's Duty to Assist

The veteran's attorney has argued that the veteran's claim is 
well-grounded and that therefore there is a duty to determine 
whether there are additional records in conjunction with the 
December 1991 "Contractor Intake Sheet." 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).

Under the new provisions of 38 U.S.C.A. § 5103A(1), 
pertaining to the duty to assist claimants, the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  However, under the new provisions of 38 U.S.C.A. 
§ 5103A(2), the Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  


In this case, it appears that no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The attorney has merely requested that the RO 
determine "whether there are additional records regarding 
the inquiry on December 1, 1991."  The Board notes that the 
veteran's attorney did not indicate that additional records 
in fact exist and did not provide any information regarding 
where such records might be located.  The veteran has 
provided no reasonable basis for believing that additional 
records exist which would aid the veteran and the Board with 
respect to the issue on appeal.  It appears that the veteran 
and his attorney attempted to locate such evidence, but with 
the exception of the December 2, 1991 "Contractor's Intake 
Sheet" they evidently found nothing.  In short, there is 
nothing in the record which indicates that any additional 
documentation exists which would have any bearing on this 
claim.      

In addition, as discussed in detail above with respect to the 
requirements of 38 C.F.R. § 3.157, even if such evidence 
existed (and as indicated above there is no reason to believe 
that it does), it would be received far too late to avail the 
veteran of any additional benefit.  See 38 C.F.R. § 3.1(r) 
(2000).

As the Court has stated: "The VA's . . . . 'duty to assist' 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  So it is in this case.  




CONTINUED ON NEXT PAGE


ORDER

An effective date prior to October 26, 1992 for the award of 
service connection for PTSD is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


